Citation Nr: 9927050	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,923.23.


REPRESENTATION

Veteran represented by:  American Red Cross


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from May 1946 
to December 1949.  This matter comes to the Board of 
Veterans' Appeals (Board) from a July 1998 determination of 
the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) which denied the veteran's request for waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $7,660.23.  The RO subsequently recalculated the 
amount of the overpayment to be $1,923.23, covering the 
period from June 1994 through March 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran committed fraud by knowingly presenting false 
evidence and statements to the effect that [redacted] was his 
natural son, in at attempt to obtain additional VA benefits 
to which he had no entitlement.

3.  The RO has calculated that, by virtue of his fraudulent 
actions, the veteran was paid $1,923.23 in compensation 
benefits to which he had no entitlement.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $1,923.23 is precluded by the 
veteran's commission of fraud.  38 U.S.C.A. §§ 5107(b), 
5302(c) (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that by September 1950 rating decision, the 
RO granted the veteran's claim of service connection for 
pulmonary tuberculosis.  The RO assigned graduated disability 
ratings for inactive pulmonary tuberculosis, effective the 
day following the date of his separation from service in 
December 1949.  

In August 1960, the veteran notified the RO that he had 
married and requested additional dependency benefits for his 
spouse.  In support of his claim, he submitted a Marriage 
Contract indicating that he and [redacted] had married the 
previous week, and that she was 21 years old at the time of 
the marriage.  Later that month, the RO notified him that his 
compensation had been adjusted to reflect an additional 
dependent, his spouse.

The veteran and [redacted] thereafter had six children 
together:  in January 1962, March 1963, April 1964, October 
1965, October 1967, and October 1969.  Within one to three 
months after his children's births, the veteran submitted 
copies of their birth certificates to the RO for purposes of 
obtaining additional dependency allowance.  The record shows 
that he continued to receive additional allowances for each 
of his children until they reached the age 23 years, or 
otherwise became ineligible.  He stopped receiving additional 
benefits for his last child (born in October 1969) in October 
1992.

In June 1994, he submitted a signed statement to the RO 
claiming that he and [redacted] had had another son together 
([redacted]) in September 1985; accordingly, he requested an 
additional dependency allowance.  At the request of the RO, 
the veteran thereafter submitted [redacted]'s birth 
certificate.  The document shows that [redacted] was born to 
the veteran and his wife in September 1985.  

By August 1994 letter, the RO requested that the veteran 
explain why he had waited until [redacted] was nine years old 
to request an additional dependency allowance for him.  The 
RO reminded the veteran that submission of false statements 
and fraudulent evidence could result in a forfeiture of his 
VA benefits.

The following month, the veteran responded that he had not 
requested additional VA benefits for his son, [redacted], 
until recently as "[t]he reduction and recent cut back of 
benefits due to disabled veterans like me, made me reluctant 
to submit my youngest son's name earlier to your office."  
He further claimed that his free medical care had been 
terminated recently and that he had experienced hardship as a 
result, forcing him to request an additional allowance for 
his son.  He indicated that "I just want to assure you that 
[[redacted]] is my legitimate son."  Attached to his signed 
statement was a Certificate of Baptism indicating that 
[redacted] was the son of the veteran and [redacted].

In October and November 1994, a field examination was 
conducted to determine whether [redacted] was in fact the 
natural child of the veteran and [redacted].  The field 
investigator interviewed several "elders and respectable 
members" of the veteran's barrio who indicated that it was 
well known that [redacted] was the adopted child of the 
veteran and [redacted], not their natural child.  The 
witnesses further indicated that the veteran's wife had not 
been pregnant at anytime in 1985, nor had she given birth in 
September 1985.  In fact, it was reported that she had 
undergone a bilateral tubal ligation at the time of the birth 
of her sixth child in October 1969.  

The field investigator also deposed the veteran in October 
1994, again advising him of the consequences of making false 
statements under oath.  The veteran nonetheless insisted that 
his wife had given birth to [redacted] in September 1985, 
when she was approximately 46 years old.  In support of his 
testimony, he claimed that all of his barrio neighbors had 
seen her when she was pregnant in 1985.  He further claimed 
that his wife had received prenatal care during her pregnancy 
from [redacted], who also assisted in the birth of [redacted] 
at their home.  When the field examiner confronted the 
veteran with the fact that his neighbors had reported that 
his wife had not been pregnant in 1985, the veteran responded 
that it would have been impossible for them to have seen her 
pregnant as she had been in another barrio teaching the art 
of making handicrafts for export at that time.  

The field examiner thereafter deposed [redacted], the midwife 
whom the veteran had claimed had provided prenatal care to 
his wife and assisted in the birth of their son, who stated 
that she could not remember whether or not she had attended 
the birth of [redacted] and was unable to produce records of 
any prenatal care.  The field examiner also interviewed 
several individuals from the barrio where the veteran's wife 
had reportedly taught handicrafts during her pregnancy, and 
they indicated that they did not know her.

In February 1995, the RO notified the veteran that it was 
proposed that he be charged with violation of 38 U.S.C.A. 
§ 6103(a) based on the false statements and evidence he had 
submitted in his attempt to obtain additional VA benefits for 
[redacted].  He was specifically advised of the basis of the 
proposed charge and afforded the opportunity to attend a 
hearing and submit an explanation of his position.  

In a March 1995 statement, the veteran again claimed that 
[redacted] was his natural son with his wife.  He also argued 
that the field examiner's report to the effect that 
[redacted] was not his natural son was based on 
"generalities" and that "it might be possible that it was 
a masterful way of pinning me down."  He also speculated 
that 

it could be possible too, that some people around 
us were apt to destroy one's own reputation and 
integrity, for sheer envy, for they know that we 
are hard-working and have no time to go around 
gossiping idly, a fact which might have irked some 
people in our neighborhood, who went allegedly as 
far as saying that my wife was not pregnant in 
1985.  

In support of his contentions, the veteran submitted 
photographs of [redacted].  Also submitted was a copy of a 
birth certificate prepared by the midwife, listing the 
veteran and his wife as the natural parents of [redacted].  
The veteran also attached a statement from [redacted], 
indicating that she knew the veteran and his wife "very 
well" because she had attended the birth of their youngest 
child [redacted] in September 1985, as well as "on many 
occasions" provided both pre- and postnatal care at their 
house and at her clinic.  She did not explain her previous 
inability to remember the veteran and his wife at the time 
she was questioned by the VA field examiner.  

In a March 1995 decision, the RO determined that the 
veteran's case should be submitted for consideration of 
forfeiture for fraud under the provisions of 38 U.S.C.A. § 
6103(a).  By May 1995 decision, the Director of the 
Compensation and Pension Service found that the veteran had 
intentionally furnished, with the intent to deceive VA, false 
and fraudulent statements in order to establish entitlement 
to additional dependency allowance for compensation purposes.  
As such, it was determined that the veteran had forfeited his 
rights to VA benefits.  

Pursuant to an apparent administrative error, however, the RO 
thereafter failed to suspend the veteran's VA compensation 
benefits and he continued to receive payments to which he was 
not entitled.  In January 1998, he filed a claim for a total 
disability based on individual unemployability, claiming that 
his service-connected disability had become "severely 
aggravated" resulting in an inability to engage in "any 
gainful endeavors for self support."  On reviewing the 
veteran's claim, the RO discovered its error and notified him 
in June 1998 that he had forfeited all rights, claims and 
benefits under VA law, and that he was indebted to the United 
States in the amount of $7,660.23.  The RO subsequently 
reduced the amount of the overpayment to $1,923.23, pursuant 
to a January 1999 determination that its failure to stop 
payments to the veteran after April 1, 1995 was due solely to 
VA administrative error.  See 38 C.F.R. § 3.500(b)(2).  

The veteran requested waiver of the overpayment, claiming 
that forcing him to repay the debt would be against equity 
and good conscience.  He maintained that he was not at fault 
in the creation of the debt, that he was unable to repay the 
debt due to his "negative funding ability," and that he had 
used the money to pay for treatment of his service-connected 
disability.  

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, a finding that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556-
57 (1992).

Under applicable law, whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Secretary (except laws pertaining to insurance benefits) 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws pertaining to 
insurance benefits).  38 U.S.C.A. § 6103(a).  For these 
purposes, fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. § 
3.901 (1998).

The Board notes that VA General Counsel has indicated that 
"[t]here is no all-embracing definition of 'fraud' and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance."  VA O.G.C. Prec. Op. 
No. 4-85 (Sept. 16, 1985).  The General Counsel found the 
following definition of fraud useful:

An intentional perversion of truth for the purpose 
of inducing another in reliance upon it to part 
with some valuable thing belonging to him or to 
surrender a legal right.  A false representation of 
a matter of fact, whether by words or by conduct, 
by false or misleading allegations, or by 
concealment of that which should have been 
disclosed, which deceives and is intended to 
deceive another so that he shall act upon it to his 
legal injury. 

Id. (citing Black's Law Dictionary (rev. 5th ed. 1979)).

Following careful consideration of the complete record, the 
Board concludes that the evidence summarized above very 
clearly demonstrates that the veteran repeatedly and 
intentionally made false statements to VA, both orally and in 
writing, to the effect that [redacted] was his natural son, 
in order to obtain VA benefits to which he knew he was not 
entitled.  This constitutes fraud in the opinion of the 
Board.  

It is apparent from the record that the veteran's statements 
to the effect that [redacted] is his natural child are false 
and fraudulent.  Initially, it is observed that statements of 
several disinterested individuals establish that [redacted] 
was not his natural child.  These statements were obtained in 
the course of a 1994 VA field examination and are of much 
greater probative value than the statements made by (and on 
behalf of) the veteran and submitted in support of his claim 
for monetary benefits.  

Second, it is noted that, for at least 30 years, the veteran 
consistently and without delay requested additional 
dependency benefits for each of his six natural children, as 
well as his wife.  Under these circumstances, the Board finds 
utterly unpersuasive and unconvincing the veteran's 
assertions that he waited nine years to request additional 
benefits for [redacted] because he did not know he was 
eligible for additional benefits and/or because he did not 
wish to use up VA resources at a time of budget cuts.  

Third, the Board observes that at his October 1994 
deposition, the veteran made both false and irreconcilable 
statements under oath.  For example, he insisted that his 
wife was pregnant in 1985 with [redacted] and stated that his 
neighbors could verify this fact; however, when confronted 
with the fact that his neighbors had reported that his wife 
was not pregnant at that time, he then compounded his false 
statements, reversed course and claimed that his wife was not 
living in the barrio at the time, and thus could not have 
been seen by his neighbors.  

In light of these, and numerous other inconsistencies of 
record, the Board finds the veteran's statements that 
[redacted][redacted] was his natural child completely lacking in 
credibility.  Under the circumstances, the Board agrees with 
the conclusions of the RO and the Director of Compensation 
and Pension Services that the veteran intentionally presented 
materially false statements to VA in order to obtain 
additional VA benefits to which he knew he had no 
entitlement.  

The preponderance of the evidence establishes that his 
actions constitute fraud and were the proximate cause of the 
$1,923.23 overpayment of compensation benefits.  His fraud 
precludes the Board from consideration of waiver of recovery 
of any part of the overpayment.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  Thus, the Board need not address his 
contentions that recovery of the overpayment would create 
undue financial hardship or be against equity and good 
conscience.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits, in the amount of $1,923.23 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

